Case:19-12400-JGR Doc#:379-2 Filed:04/07/21                Entered:04/07/21 15:49:18 Page1 of 2




                           UNITED STATE BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re:                                         )
                                                )
 SKYFUEL, INC.,                                 )       Case No. 19-12400-JGR
                                                )       Chapter 11
                Debtor.                         )

     NOTICE OF MOTION TO APPROVE SETTLEMENT AGREEMENT BETWEEN
                    SKYFUEL, INC. AND KELLY BENINGA

                          OBJECTION DEADLINE: APRIL 29, 2021.

         YOU ARE HEREBY NOTIFIED THAT SkyFuel, Inc., (the "Debtor" or "SkyFuel") has
 filed a Motion to Approve Settlement Agreement Between SkyFuel Inc. and Kelly Beninga ("Mr.
 Beninga") (the "Motion") with the bankruptcy court and requests approval of said settlement
 agreement. The factual background for settlement is as follows:

         On December 9, 2020, Mr. Beninga, former CEO, and thereafter a consultant, of SkyFuel,
 filed an Application for Allowance of Administrative Expenses (the "Application"), asserting an
 administrative expense claim in the amount of $13,374.51. Shortly thereafter, on December 10,
 2020, Mr. Beninga filed a Motion for Leave to File a Late-Filed Proof of Claim (the "Leave
 Motion"), in the amount of $153, 862.98.

         Debtor and the Official Committee for Unsecured Creditors (the "Committee") objected to
 Mr. Beninga's Application and Leave Motion, on various grounds. A preliminary hearing on the
 Application and Leave Motion took place on January 14, 2021. As a result of January 14, 2021
 hearing, an evidentiary hearing was scheduled for March 17, 2021. Thereafter, the Debtor and Mr.
 Beninga engaged in productive settlement discussions. In order to resolve all claims relating to the
 Application and Leave Motion the Debtor and Mr. Beninga entered into a written Settlement
 Agreement (the "Agreement"), a copy of which is attached to the Motion. The Committee consents
 to the Agreement.

         Under the terms of the Agreement, Debtor in exchange for a full and complete release from
 Mr. Beninga of the Debtor and its affiliates, the Debtor stipulates that Mr. Beninga has a total
 allowed unsecured claim in the amount of $69,827.55. The Debtor believes that the settlement on
 these terms and conditions is in the best interest of the estate.

        If you oppose the motion or object to the requested relief your objection and request for
 hearing must be filed on or before the objection deadline stated above, served on the movant at the
 address indicated below, and must state clearly all objections and any legal basis for the objections.
 The court will not consider general objections. In the absence of a timely, substantiated objection
 and request for hearing by an interested party, the court may approve or grant the requested relief
 without any further notice to creditors or other interested parties.



                                                    1
 57476542;1
Case:19-12400-JGR Doc#:379-2 Filed:04/07/21     Entered:04/07/21 15:49:18 Page2 of 2




 Dated this 7th day of April, 2021.   AKERMAN LLP

                                        /s/ Amy M. Leitch
                                      David W. Parham, SBN: 15459500
                                      2001 Ross Avenue, Suite 3600
                                      Dallas, TX 75201
                                      Telephone: (214) 720-4300
                                      Facsimile: (214) 981-9339
                                      david.parham@akerman.com
                                      and
                                      Amy M. Leitch, #46837
                                      50 North Laura Street, Suite 3100
                                      Jacksonville, FL 32202
                                      Telephone: (904) 798-3700
                                      Facsimile: (904) 798-3730
                                      amy.leitch@akerman.com

                                      COUNSEL FOR DEBTOR




                                         2
 57476542;1
